          1                                                                                           NA

          2
          3
          4
          5
          6                       IN THE UNITED STATES DISTRICT COURT
          7                               FOR THE DISTRICT OF ARIZONA
          8
          9    Nicholas Lorin King,                          No. CV 20-01754-PHX-DLR (JFM)
         10                            Plaintiff,
         11    v.                                            ORDER
         12
               Paul Penzone, et al.,
         13
                                       Defendants.
         14
         15          Plaintiff Nicholas Lorin King, who is confined in the Arizona State Prison Complex
         16   (ASPC)-Lewis, has filed a pro se civil rights Complaint pursuant to 42 U.S.C.
         17   § 1983 (Doc. 1) and an Application to Proceed In Forma Pauperis (Doc. 2). The Court will
         18   dismiss the Complaint with leave to amend.
         19   I.     Application to Proceed In Forma Pauperis and Filing Fee
         20          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
         21   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.
         22   § 1915(b)(1). The Court will assess an initial partial filing fee of $63.82. The remainder
         23   of the fee will be collected monthly in payments of 20% of the previous month’s income
         24   credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
         25   28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
         26   government agency to collect and forward the fees according to the statutory formula.
         27   ....
         28   ....


JDDL-K
          1   II.    Statutory Screening of Prisoner Complaints
          2          The Court is required to screen complaints brought by prisoners seeking relief
          3   against a governmental entity or an officer or an employee of a governmental entity. 28
          4   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
          5   has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
          6   relief may be granted, or that seek monetary relief from a defendant who is immune from
          7   such relief. 28 U.S.C. § 1915A(b)(1)–(2).
          8          A pleading must contain a “short and plain statement of the claim showing that the
          9   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
         10   not demand detailed factual allegations, “it demands more than an unadorned, the-
         11   defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
         12   (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
         13   conclusory statements, do not suffice.” Id.
         14          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
         15   claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         16   550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         17   that allows the court to draw the reasonable inference that the defendant is liable for the
         18   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         19   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         20   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         21   allegations may be consistent with a constitutional claim, a court must assess whether there
         22   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         23          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         24   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         25   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         26   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         27   U.S. 89, 94 (2007) (per curiam)).
         28   ....


JDDL-K
                                                             -2-
          1          If the Court determines that a pleading could be cured by the allegation of other
          2   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
          3   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
          4   Plaintiff’s Complaint will be dismissed for failure to state a claim, but because it may
          5   possibly be amended to state a claim, the Court will dismiss it with leave to amend.
          6   III.   Complaint
          7          In his single-count Complaint, Plaintiff names as Defendants Maricopa County
          8   Sheriff Paul Penzone and the Maricopa County Sheriff’s Office (MCSO). Plaintiff asserts
          9   a failure-to-protect claim and seeks declaratory relief, monetary damages, and a waiver of
         10   “incarceration fees” and the “PLRA award diversion.”
         11          Plaintiff was arrested in Maricopa County on December 3, 2017.               During
         12   processing, he told the classification supervisor that he was an “ex-member of a security
         13   threat group” and that his life was in danger. The supervisor looked at Plaintiff’s AIMS
         14   file and cleared him for general population. Despite his requests, MCSO staff told Plaintiff
         15   that he did not qualify for protective segregation. Plaintiff claims that the MCSO has a
         16   policy and practice of segregating inmates who have safety concerns or who are ex-
         17   members of a security threat group. Plaintiff further claims that the MCSO and the ADC
         18   use the AIMS system to communicate and determine which inmates qualify for protective
         19   segregation.
         20          Plaintiff alleges that he began serving a fourteen-year term of imprisonment in the
         21   Arizona Department of Corrections (ADC) on April 20, 2018. Plaintiff has been classified
         22   as a protective segregation inmate in his AIMS file since 2014. The ADC uses the AIMS
         23   system to manage its inmate population and share inmate information with other agencies.
         24          On November 14, 2019, Plaintiff was transported to the Fourth Avenue Jail to attend
         25   a child custody hearing. Upon his arrival, Plaintiff told MCSO classification staff that he
         26   was an ex-member of a security threat group, that he came from a protective segregation
         27   unit in the ADC, and that his life was in danger. Despite his complaints of safety concerns
         28   and requests for protective segregation, Plaintiff was housed in general population at the


JDDL-K
                                                         -3-
          1   Fourth Avenue Jail.
          2           On November 23, 2019, Plaintiff was “brutally assaulted” by several inmates.
          3   MCSO staff saw the attack, and a staff member entered the pod and escorted Plaintiff to
          4   the medical unit.     Plaintiff’s vitals were checked, his injuries were assessed, and a
          5   supervisor photographed his face and teeth. Plaintiff was immediately transported by
          6   ambulance to a hospital in Phoenix, where x-rays and scans were taken. The x-rays and
          7   scans revealed that Plaintiff’s teeth, jaw, sinus cavity, cheek bone, and orbital socket were
          8   fractured, and he was immediately scheduled for surgery. On November 24, 2019, plastic
          9   surgeons, Drs. Letiri and Taylor, operated on Plaintiff, placing metal plates in various
         10   places on the right side of his face and encasing his right eye in metal. Dr. Letiri told
         11   Plaintiff that the optical nerve that controls his right eye was damaged and that his vision
         12   could be “permanently compromised.” Dr. Letiri told Plaintiff that he will have double
         13   and blurred vision and that he would need additional surgeries to save his vision, but his
         14   vision may be permanently damaged. Plaintiff recovered in the intensive care unit for six
         15   days before being transported back to the Fourth Avenue Jail.
         16           Upon arrival to the Fourth Avenue Jail on November 29, 2019, a MCSO supervisor
         17   told Plaintiff that he would be housed in protective segregation because his life was in
         18   danger. Plaintiff was then placed in segregation for a few hours while waiting to be
         19   transported to the Lower Buckeye Jail, which is a protective segregation facility. On
         20   December 3, 2019, Plaintiff was transported to ASPC-Lewis from the Lower Buckeye Jail.
         21           On December 9, 2019, Plaintiff saw Provider Coronado, and she immediately had
         22   Plaintiff transported to Valleywise Health Medical Center because she was worried about
         23   his eye. Plaintiff saw an eye specialist, Dr. Heller, at Valleywise. Dr. Heller performed a
         24   series of tests on Plaintiff’s eye and told him that he may have permanent double and
         25   blurred vision. Dr. Heller also told Plaintiff that he would need additional surgeries to try
         26   to save his vision and ordered Plaintiff to come back in 90 days to allow the swelling to go
         27   down.
         28   ....


JDDL-K
                                                          -4-
          1          The ADC wanted a second opinion and sent Plaintiff to see another eye specialist,
          2   Dr. Berbos, on February 13, 2020. Dr. Berbos also told Plaintiff that his vision was likely
          3   permanently damaged but that additional surgeries could “manipulate his eye muscles” to
          4   try to save his vision. On June 17, 2020, Plaintiff saw Dr. Heller, who ordered that Plaintiff
          5   be sent back to Dr. Letiri, the plastic surgeon, to see if he wanted the “first crack at
          6   operating” because Dr. Letiri was the original surgeon that operated on Plaintiff. On July
          7   14, 2020, Plaintiff had a CAT scan.
          8          Plaintiff claims that Defendants Penzone and the MCSO were aware that there was
          9   a substantial risk to Plaintiff’s safety if housed in general population, but Defendants failed
         10   to act to protect Plaintiff. Plaintiff further claims that Defendant Penzone had “actual
         11   knowledge” of his protective segregation status and failed to protect Plaintiff from the
         12   known threat by placing him in general population.
         13          Plaintiff claims he did not have access to any administrative remedies or grievance
         14   procedures to exhaust his claims because he was only in MCSO custody for four days after
         15   he was discharged from the hospital. During those four days, Plaintiff was in “extremely
         16   rough shape” and was “unsure of where he was.”
         17   IV.    Failure to State a Claim
         18          A.     Defendant MCSO
         19          The Maricopa County Sheriff’s Office is not a proper defendant because it is a “non-
         20   jural entity.” Melendres v. Arpaio, 784 F.3d 1254, 1260 (9th Cir. 2015) (citing Braillard
         21   v. Maricopa County, 232 P.3d 1263, 1269 (Ariz. Ct. App. 2010)). In Arizona, the
         22   responsibility of operating jails and caring for prisoners is placed by law upon the sheriff.
         23   See Ariz. Rev. Stat. §§ 11-441(A)(5), 31-101.           The sheriff’s office is simply an
         24   administrative creation of the county sheriff to allow him to carry out his statutory duties
         25   and is not a “person” amenable to suit pursuant to § 1983. Accordingly, the Maricopa
         26   County Sheriff’s Office will be dismissed from this action.
         27          B.     Defendant Penzone
         28          To state a valid claim under § 1983, plaintiffs must allege that they suffered a


JDDL-K
                                                           -5-
          1   specific injury as a result of specific conduct of a defendant and show an affirmative link
          2   between the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362,
          3   371-72, 377 (1976). There is no respondeat superior liability under § 1983, and therefore,
          4   a defendant’s position as the supervisor of persons who allegedly violated Plaintiff’s
          5   constitutional rights does not impose liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658
          6   (1978); Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d
          7   1040, 1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to Bivens and
          8   § 1983 suits, a plaintiff must plead that each Government-official defendant, through the
          9   official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
         10          Plaintiff claims Defendant Penzone had actual knowledge of Plaintiff’s protective
         11   segregation status and the threat to his safety, but Penzone failed to act to protect Plaintiff.
         12   This assertion is too vague and conclusory. Plaintiff has not alleged how or when
         13   Defendant Penzone was made aware of his segregation status or alleged facts showing
         14   Defendant Penzone was responsible for his housing assignment.
         15          To the extent Plaintiff claims MCSO had a policy of segregating inmates with safety
         16   concerns or who are ex-members of security threat groups, and that he was housed in
         17   general population despite this policy, Plaintiff does not identify and name as a Defendant
         18   the individual responsible for housing him in general population in violation of the policy.
         19   Thus, the Court will dismiss without prejudice Defendant Penzone.
         20   V.     Leave to Amend
         21          For the foregoing reasons, Plaintiff’s Complaint will be dismissed for failure to state
         22   a claim upon which relief may be granted. Within 30 days, Plaintiff may submit a first
         23   amended complaint to cure the deficiencies outlined above. The Clerk of Court will mail
         24   Plaintiff a court-approved form to use for filing a first amended complaint. If Plaintiff fails
         25   to use the court-approved form, the Court may strike the amended complaint and dismiss
         26   this action without further notice to Plaintiff.
         27          Plaintiff must clearly designate on the face of the document that it is the “First
         28   Amended Complaint.” The first amended complaint must be retyped or rewritten in its


JDDL-K
                                                            -6-
          1   entirety on the court-approved form and may not incorporate any part of the original
          2   Complaint by reference. Plaintiff may include only one claim per count.
          3          A first amended complaint supersedes the original Complaint. Ferdik v. Bonzelet,
          4   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
          5   1542, 1546 (9th Cir. 1990). After amendment, the Court will treat the original Complaint
          6   as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
          7   original Complaint and that was voluntarily dismissed or was dismissed without prejudice
          8   is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
          9   F.3d 896, 928 (9th Cir. 2012) (en banc).
         10          Plaintiff should be aware that a prison official violates the Eighth Amendment in
         11   failing to protect one inmate from another only when two conditions are met. First, the
         12   alleged constitutional deprivation must be, objectively, “sufficiently serious;” the official’s
         13   act or omission must result in the denial of “the minimal civilized measure of life’s
         14   necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). Second, the prison official
         15   must have a “sufficiently culpable state of mind,” i.e., he must act with deliberate
         16   indifference to inmate health or safety. Id. In defining “deliberate indifference” in this
         17   context, the Supreme Court has imposed a subjective test: “the official must both be aware
         18   of the facts from which the inference could be drawn that a substantial risk of serious harm
         19   exists, and he must also draw the inference.” Id. at 839 (emphasis supplied).
         20   VI.    Warnings
         21          A.     Release
         22          If Plaintiff is released while this case remains pending, and the filing fee has not
         23   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
         24   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
         25   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
         26   result in dismissal of this action.
         27          B.     Address Changes
         28          Plaintiff must file and serve a notice of a change of address in accordance with Rule


JDDL-K
                                                           -7-
          1   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
          2   relief with a notice of change of address. Failure to comply may result in dismissal of this
          3   action.
          4             C.     Possible “Strike”
          5             Because the Complaint has been dismissed for failure to state a claim, if Plaintiff
          6   fails to file an amended complaint correcting the deficiencies identified in this Order, the
          7   dismissal may count as a “strike” under the “3-strikes” provision of 28 U.S.C. § 1915(g).
          8   Under the 3-strikes provision, a prisoner may not bring a civil action or appeal a civil
          9   judgment in forma pauperis under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior
         10   occasions, while incarcerated or detained in any facility, brought an action or appeal in a
         11   court of the United States that was dismissed on the grounds that it is frivolous, malicious,
         12   or fails to state a claim upon which relief may be granted, unless the prisoner is under
         13   imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
         14             D.     Possible Dismissal
         15             If Plaintiff fails to timely comply with every provision of this Order, including these
         16   warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         17   at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         18   the Court).
         19   IT IS ORDERED:
         20             (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 2) is granted.
         21             (2)    As required by the accompanying Order to the appropriate government
         22   agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
         23   of $63.82.
         24             (3)    The Complaint (Doc. 1) is dismissed for failure to state a claim. Plaintiff
         25   has 30 days from the date this Order is filed to file a first amended complaint in compliance
         26   with this Order.
         27             (4)    If Plaintiff fails to file an amended complaint within 30 days, the Clerk of
         28   Court must, without further notice, enter a judgment of dismissal of this action with


JDDL-K
                                                             -8-
          1   prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
          2   and deny any pending unrelated motions as moot.
          3          (5)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
          4   civil rights complaint by a prisoner.
          5          Dated this 30th day of September, 2020.
          6
          7
          8
          9
                                                           Douglas L. Rayes
         10                                                United States District Judge
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                        -9-
                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence, you
should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered the
judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4(a) provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized
paper. You must identify which part of the complaint is being continued and number all pages. If
you do not fill out the form properly, you will be asked to submit additional or corrected
information, which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of a
material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $400.00 ($350.00 filing
fee plus $50.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court if
you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the
Tucson Division. Mail the original and one copy of the complaint with the $400 filing and
administrative fees or the application to proceed in forma pauperis to:


Revised 3/11/16                                  1
       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department of
Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the
court-approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has filed
an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a motion for
leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In addition, an
amended complaint may not incorporate by reference any part of your prior complaint. LRCiv
15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.

10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.

11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff of
any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it
       “1-A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.

       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.

       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
        You must identify any other lawsuit you have filed in either state or federal court while you
were a prisoner. Print all of the requested information about each lawsuit in the spaces provided.
If you have filed more than three lawsuits, you must provide the necessary information about each
additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the bottom of the
page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                 3
       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                      IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ARIZONA

_________________________________________ ,
(Full Name of Plaintiff)
                                                                               )
                                Plaintiff,
v.                                                                                 CASE NO. __________________________________
                                                                                               (To be supplied by the Clerk)
(1) _______________________________________ ,
(Full Name of Defendant)
                                                                                        CIVIL RIGHTS COMPLAINT
(2) _______________________________________ ,                                                BY A PRISONER

(3) _______________________________________ ,
                                                                                    G Original Complaint
(4) _______________________________________ ,                                       G First Amended Complaint
                                                                                    G Second Amended Complaint
                                Defendant(s).
G Check if there are additional Defendants and attach page 1-A listing them.


                                                                 A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 3/11/16                                                                1                                 550/555
                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No
2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          3
                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .



                                                          4
                                                     COUNT III
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
     c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.




                                                                 5
                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
